PER CURIAM:
The Tax Court was clearly justified in denying for lack of substantiation, the $300 claimed by petitioner as a deduction for “legal expenses, costs, etc.,” except for an item of $120 in travel expenses which the Commissioner conceded to be allowable. It was likewise justified in denying petitioner’s claim for a pension fund loss and related items, since no allowable loss was shown. We add for clarity that nothing in this opinion is to be taken as having any bearing on the pending dispute with respect to petitioner’s status with the Department of Defense.
Affirmed.